972 So.2d 1035 (2008)
Joseph CARRUTHERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3209.
District Court of Appeal of Florida, Fourth District.
January 16, 2008.
Carey Haughwout, Public Defender, Margaret Good-Earnest and John Pauly, Jr., Assistant. Public Defenders, West Palm Beach, and Joseph Caruthers, Sanderson, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. In this appeal pursuant to Anders,[1] Defendant's pro se briefs raise issues of involuntary plea which were not preserved for appeal by his pro se rule 3.170(l) motion to withdraw plea. This affirmance is without prejudice to his right to assert them in a timely and sufficient rule 3.850 motion for postconviction relief.
SHAHOOD, C.J., GROSS and MAY, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).